Citation Nr: 0428823	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-05 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
October 1945, including combat service in World War II.  His 
decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied the veteran's claim of 
entitlement to a TDIU.  The veteran perfected a timely appeal 
of this determination to the Board.

In his February 2003 Substantive Appeal, the veteran 
requested the opportunity to testify at a hearing held before 
a Veterans Law Judge (formerly known as a Member of the 
Board) at the local regional office.  The RO scheduled the 
hearing for July 2004.  The veteran failed to appear for the 
hearing and, since that time, has not requested the 
opportunity to testify at another Board hearing.  In light of 
the above, the Board finds that the veteran's request to 
testify at a Board hearing has been withdrawn.  See 38 C.F.R. 
§ 20.704 (2003).

In October 2004, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

In support of his TDIU claim, the veteran contends that due 
to the severity of his service-connected disabilities, he is 
unable to work.  In this regard, the Board notes that the 
veteran's service-connected disabilities share a common 
etiology and were rated as two 30 percent evaluations and two 
10 percent evaluations, resulting in a single combined 60 
percent evaluation.  38 C.F.R. § 4.25.  The veteran therefore 
satisfies the requirements for a single combined 60 percent 
rating as set forth in 38 C.F.R. § 4.16(a)(2).  

In addition, the Board observes that the veteran has filed a 
claim with the RO requesting service connection for a left 
knee condition secondary to his service-connected right leg 
conditions.  To date, the RO has not considered this claim, 
and the Board notes that the determination of this claim may 
impact the veteran's TDIU claim, because if service 
connection were established for this condition, an evaluation 
and effective date for service connection must be assigned.  
Moreover, if a single or combined 100 schedular evaluation 
resulted, the total rating issue will be rendered moot, 
effective the date of the 100 percent schedular evaluation.  
See Green v. West, 11 Vet. App. 472, 476 (1998), (citing 
Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 
6-99, 64 Fed. Reg. 52375 (1999).  As such, because the 
resolution of veteran's unadjudicated claim might potentially 
impact his TDIU claim, this claim is inextricably intertwined 
with the TDIU claim, and a Board decision on his TDIU claim 
at this time would be premature.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).

Finally, the Board observes that there is only one opinion of 
record addressing whether the veteran is unemployable due to 
his service-connected disabilities.  In a May 2004 statement, 
the veteran's physician, Dr. Nixon, opined that the veteran 
is "unemployable die to his service-connected 
disabilities."  This opinion is, however unsupported by any 
other evidence or analysis.  The Board therefore finds that 
further medical evaluation of the veteran is required in 
order to clarify whether the veteran is unable to maintain a 
substantially gainful occupation due to his service-connected 
disabilities before a decision concerning his appeal can be 
made.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); VAOPGCPREC 12-2001.  

In this regard, the Board notes that pursuant to the VCAA and 
its implementing regulations, VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A.  When there is unemployability, VA must 
obtain a competent medical opinion from an examiner who, 
after reviewing the record and, if necessary, conducting a 
physical examination of the veteran, determines whether or 
not it is at least as likely as not that the veteran's 
service-connected disabilities alone render him unable to 
secure or follow a substantially gainful occupation.  See 
38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 
524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  For this reason as well, the veteran's TDIU claim 
must be remanded.

The Board also notes that the veteran received regular 
medical care at the Columbia, South Carolina, VA Medical 
Center; however, records of the veteran's treatment at this 
facility, dated since June 2002, have not been associated 
with the claims folder.  The veteran has also apparently 
received treatment recently from Dr. Nixon, the physician who 
offered the May 2004 opinion regarding the veteran's 
employability and left knee.  In this regard, the Board 
observes that, the RO must associate with the claims folder 
outstanding records of the veteran's treatment for his 
claimed conditions.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c).  The Board also observes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The Board notes 
that, pursuant to the VCAA, VA must obtain these outstanding 
VA medical records, which may well contain significant 
medical findings and conclusions.  See 38 U.S.C.A. § 5103A(b-
c) (West 2002); 38 C.F.R. § 3.159(c) (2002).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him in recent years for his 
service-connected GSW, right leg with 
scar and muscle damage, bilateral weak 
foot, bilateral hearing loss, and 
tinnitus, as well as for any left knee 
problems since service.  This should 
specifically include records of his care 
at the Columbia, South Carolina, VA 
Medical Center, dated since June 2002; 
and in recent years from Dr. Nixon.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  The RO should schedule the veteran 
for an appropriate VA examination or 
examinations to determine the nature, 
extent and severity of his service-
connected GSW, right leg with scar and 
muscle damage, bilateral weak foot, 
bilateral hearing loss, and tinnitus.  It 
is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished.  With 
regard to orthopedic conditions, the 
examiner should report the findings of 
range of motion studies expressed in 
degrees and in relation to normal range 
of motion for each of the affected parts.  
The examiner should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination present 
in each of the affected areas.  To the 
extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion.  

In addition, the examiner should rule in 
or exclude a diagnosis of left knee 
disability.  If a left knee disability is 
diagnosed, the examiner should opine as 
to whether it is at least as likely as 
not that such disorder was caused or 
aggravated by his military service, or 
caused or aggravated by any of his 
service-connected disabilities.

Thereafter, the examiner must opine as to 
whether, without regard to the veteran's 
age or the impact of any non-service-
connected disabilities, it is at least as 
likely as not that the veteran's service-
connected disabilities (including any 
left knee disability, if the examiner 
concludes he has a left knee disability 
that is related to his military service 
or to any of his service-connected 
conditions), either alone or in the 
aggregate render him unable to secure or 
follow a substantially gainful 
occupation.

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate the 
veteran's claim of service connection for 
a left knee condition, and again review 
his TDIU claim.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.  

4.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

